 CENTURY PRINTING COMPANYLewis Canter d/b/a Century Printing Company; and/or Stanford G. Davis, as Receiver-Trustee for LewisCanter d/b/a Century Printing Company; and/orJohn Wilson d/b/a Century Printing Company;and/or Century Printing, Inc. and Graphic Arts In-ternational Union, Local 24-L, AFL-CIO-CLC.Case 6-CA-9869set forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.IT IS FURTHER ORDERED that the complaint allega-tions not specifically found herein be, and theyhereby are, dismissed.APPENDIXMay 30, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn June 16, 1978, Administrative Law Judge Rob-ert M. Schwarzbart issued the attached Decision inthis proceeding. Thereafter, the General Counsel, theCharging Party, Respondent Stanford G. Davis, asReceiver-Trustee for Lewis Canter d/b/a CenturyPrinting Company, and Respondent John Wilson d/b/a Century Printing Company, and/or CenturyPrinting, Inc., filed exceptions with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondents, Lewis Canter d/b/aCentury Printing Company; and/or Stanford G. Da-vis, as Receiver-Trustee for Lewis Canter d/b/a Cen-tury Printing Company; and/or John Wilson d/b/aCentury Printing Company; and/or Century Print-ing, Inc., Pittsburgh, Pennsylvania, their officers,agents, successors, and assigns, shall take the actioni The General Counsel and the Charging Party have expected to certaincredibuiaty findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversing hisfindings.Inasmuch as we agree with the Administrative Law Judge's finding thatRespondent Corporation is an alter ego to Respondent Company we deem itunnecessary to pass on his further finding that the corporation is also thesuccessor of the Company.NOTICE To EMPLOYEESPOSTED BY ORDER OF HENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides were given the op-portunity to participate, it has been found that wehave violated the National Labor Relations Act, asamended, in certain respects. To correct and remedythese violations, we have been directed to take certainaction and to post this notice.WE WILL NOT refuse to recognize and bargainwith Graphic Arts International Union, Local24-L, AFL-CIO CLC, as the exclusive bargain-ing representative of the employees in the follow-ing unit found appropriate for purposes of col-lective bargaining:All lithographic employees, including allpressmen, feeders, stripper platemen, andcameramen employed by Lewis Canter d/b/aCentury Printing Company: and/or StanfordG. Davis, as Receiver-Trustee for Lewis Can-ter d/b/a Century Printing Company; and/orJohn Wilson d/b/a Century Printing Com-pany; and/or Century Printing, Inc., at our fa-cility in Pittsburgh, Pennsylvania, excludingall office clerical employees, professional em-ployees, guards, and supervisors as defined inthe Act, and all other employees.WE WILL NOT make changes in the terms andconditions of employment of the employees inthe above-described unit without first consultingand bargaining with the above-named Unionconcerning such changes.WE WILL NOT deal individually with unit em-ployees concerning their terms and conditions ofemployment in disregard of their Union.WE WILL NOT sell or otherwise transfer the as-sets of our business without first bargaining withthe above-named Union about the effects of suchaction.WE WILL NOT lay off and replace unit employ-ees without first bargaining with the above-named Union with respect to such action.WE WILL NOT discourage membership in theabove-named Union, or any other labor organi-242 NLRB No. 108659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDzation, by layoffs or by otherwise discriminatingagainst employees because of their union mem-bership or activities.WE WILL NOT refuse to recall laid off employ-ees and hire other employees in order to get ridof the above-named Union.WE WII.. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed under Section 7 of theAct.WE WILL recognize and, upon request, bargainin good faith with the aforesaid Union as theexclusive representative of our employees in theabove-described bargaining unit and embody ina written, signed agreement any understandingreached.WE WILL offer Donald Vasbinder, HermanBaumgarten, Cleon Richardson, and CharlesDiederich immediate and full reinstatement totheir former jobs or, if their jobs no longer exist,to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges previously enjoyed, terminating, if nec-essary, employees later assigned to replace them.and WE WILI. make them and Frank Lugarwhole, with interest, for any loss of earnings orother benefits they may have suffered as a resultof their discriminatory layoffs.WE WILL make whole the above-named indi-viduals for any medical and hospital expensesincurred and for other moneys which would havebeen payable under the sickness, accident, anddisability funds in the period from December 20,1976, to February 23, 1977, and WE WILL makesuch payments to the pension and educationaland training funds as would have been made inthat period had we not disregarded the collec-tive-bargaining agreement.LEWIS CANTER D/B/A CENTURY PRINTINGCOMPANYSTANFORD G. DAVIS, AS RECEIVER-TRUSTEEFOR LEWIS CANTER D/B/A CENTURY PRINT-ING COMPANYJOHN WILSON D/B/A CENTURY PRINTINGCOMPANYCENTURY PRINTING, INC.DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative Law Judge:This case was heard in Pittsburgh, Pennsylvania, on Sep-tember 6 and 8, 1977, pursuant to charges filed by GraphicsArts International Union, Local 24-L, AFL-CIO-CLC,herein the Union,' and a complaint issued on July 25, 1977.The complaint alleges that Lewis Canter, d/b/a CenturyPrinting Company, herein Respondent Company; and/orits asserted alter egos or successors, Stanford G. Davis, asthe Receiver-Trustee in bankruptcy of Respondent Com-pany; John Wilson. d/b/a Century Printing Company;and/or Century Printing, Inc., herein Respondent Corpora-tion, violated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended. Respondents in answer-ing the complaint denied the commission of unfair laborpractices.ISSU ESI. Whether Respondents are alter egos and/or whetherother Respondents are successors to Respondent Company.2. Whether Respondent Company violated Section8(a)(3) of the Act by laying off employees Cleon Richard-son, Donald Vasbinder, Herman Baumgarten, Charles Die-derich, and Frank Lugar from their employment at Re-spondent Company, and thereafter refusing to recall orrehire them because of their membership in the Unionwhile the plant was under the consecutive administrationsof the Receiver-Trustee and Respondent Corporation, andwhether Respondents, having subsequently recalled Lugar,later constructively terminated him because of his contin-ued membership in the Union.3. Whether Respondents violated Section 8(a)(5) of theAct by refusing to bargain with the Union as the recognizedrepresentative of its employees in an appropriate unit em-bodied in the existing collective-bargaining agreement be-tween Respondent Company and the Union2and by at-tempting to escape from this bargaining relationship byultimately transferring the employees and operation to Re-spondent Corporation, a nonunion company.4. Whether Respondents also violated Section 8(a)(5) ofthe Act by the failure and refusal of Respondent Corpora-tion to apply the terms of the above collective-bargainingagreement to its unit employees both before and after repu-diation of the contract by the Receiver-Trustee in bank-ruptcy.All parties were given full opportunity to participate,produce relevant evidence, examine and cross-examine wit-nesses, and file briefs. Briefs, which have been carefullyconsidered, were filed by the General Counsel, the Union,and Respondents.Upon the entire record of the case' and from my observa-tion of the witnesses and their demeanor, I now make thefollowing:'The original and first amended charges were filed on January 14 andJune 28, 1977, respectively.The appropriate unit as actually employed by Respondent Companywas:All lithographic employees, including all pressmen, feeders, stripperplatemen and cameramen employed by the Respondent Company at itsPittsburgh, Pennsylvania, facility, excluding office clerical employees,professional employees, guards and supervisors, as defined in the Act,and all other employees.3 The General Counsel's unopposed post-hearing motion to correct page33, line 16 of the transcnpt to read, "I have not consulted," is herebygranted.660 CENTURY PRINTING COMPANYFINDINGS OF FA(TI1. TilE BtSINFSS OF RSPONI)IN SLewis Canter. d/b/a Century Printing Company, a soleproprietorship with its only place of business in Pittsburgh.Pennsylvania, was engaged in the nonretail printing busi-ness until on or about January 7, 1977, when voluntarybankruptcy proceedings were instituted by RespondentCompany in the United States District Court for the West-ern District of Pennsylvania.On or about January 10, 1977. Stanford G. Davis. Esq..herein the Receiver-Trustee, was appointed Receiver of Re-spondent Company's estate by the district court and, at thefirst meeting of creditors on or about February 23, 1977.was named trustee, with continuing authority to operateRespondent Company's business.On about February 18, 1977, John Wilson, an individual.submitted an offer to purchase the assets of RespondentCompany, which offer was approved by the court on March16, 1977.On about April 1, 1977, Wilson and Ruth Canter, wife ofLewis Canter, incorporated Respondent Corporation in theCommonwealth of Pennsylvania. which thereafter has op-erated the business enterprise.During the 12-month period preceding the issuance ofthe complaint and notice of hearing herein RespondentCompany performed services valued in excess of $50,000for persons who were themselves engaged in interstate com-merce.During the 12-month period preceding the issuance ofthe complaint herein. Respondent Company and Respon-dent Corporation shipped goods and materials valued inexcess of $50,000 from their Pittsburgh. Pennsylvania. facil-ity to points directly outside the Commonwealth of Penn-sylvania. During the same 12-month period. Respondents,Company and Corporation, received goods and materialsvalued in excess of $50,000 from points directly outside theCommonwealth of Pennsylvania for use at their Pittsburgh.Pennsylvania, facility.The complaint alleges, Respondents admit, and I findthat Respondents are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.It. THE LABOR ORGANIZATION INVOI.VEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.tll. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1. The alleged status of the Respondents as alter egos andsuccessors to the Respondent CompanyBefore the start of 1977, Respondent Company, engagedsince 1949 as an unincorporated commercial printer, wassolely owned and operated by Lewis Canter. In mid-De-cember 1976, and for some years prior thereto. RespondentCompany was located in a building on Brushton Avenue inPittsburgh's "inner city." This building was owned by Can-ter and his wife. Ruth. as tenants by the entirety. RuthCanter was also a salaried employee of the C'ompany whooperated the typesetting computers. However. she was notan owner and exercised no managerial role.Respondent Company was party to a collective-bargain-ing agreement with the Union for its lithographic employ-ees. who, in mid-December 1976. numbered five. The cur-rent contract with the Union. effective May .1975, toApril 30. 1978. provided for union security and dues check-off, and set forth a minimum weekl' wage scale for thevarious work classifications covered therein. The contractalso specified the number of unit employees required toman the various presses and provided for contributions bythe employer on behalf of employees, to various funds in-cluding the Lithographic Union Pittshurgh EmployersSickness and Accident Fund: Local 24-L Graphic Arts In-ternational Union and Union Employers Disability andSupplemental Pension Plan: and Local 24-L, Graphic ArtsInternational Union and Union Employers Educationaland Training Fund.4Respondent Company, in the first halfof December 1976. also employed approximately 10 em-ployees who worked outside the bargaining unit in variouscapacities including Esther W. Gottesman, the bookkeeperwho also did purchasing, and others who were engaged inproduction-related work. such as typesetting. bindery.pasteup, and camera preparation.Equipment owned by Respondent Company in early De-cember 1976 included one 2-color and two single colorpresses, one platemaker and camera, four folders, two com-puters, one headline computer, and a machine used to setheadlines.It is undisputed that until mid-December 1976. Respon-dent Company recognized and bargained with the Unionand, generally. applied the terms of the collective-bargain-ing agreement to its unit employees. Respondent Company,however, for some time, had been experiencing financialdifficulties and, on July 28. 1975., a stipulated judgment wasentered in the above district court' against RespondentCompany on behalf of the Union and the three above-named funds on the ground that Respondent Company hadbeen delinquent in its remittance of vacation pay and uniondues to the Union and was substantially in arrears in itscontributions to the respective funds. The parties concur-rently agreed. however. that execution in enforcement ofthese judgments would not be made as long as RespondentCompany followed a prescribed payment schedule.However, Respondent Company was not able to meet itspayment obligations as specified in the stipulation. Accord-ingly, on December 8. 1976, averment of default was filedby the Union and the three funds, and a first writ of execu-tion was issued, which resulted only in the attachment onabout December 14. 1976, of Respondent's Company bankaccount. Canter, however, remained in possession of andcontinued to operate the business.'This indusirywide collective-bargaining agreement was actually betweenthe Union and tInion Employers Printing Industry Association of WesternPennsyIvania. Inc. the Employer bargaining representative. On June 20.1975. Lewis Canter and Theodore I Meers. president of the Union, signeda memorandum b which Respondent Company became hound bN the in-dustrywide contract and subscribed to certain other terms and conditions ofemploy ment' Cisil Action 75 364661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 5, 1977, the same plantiffs issued a secondwrit of execution, as a result of which the marshal, on Janu-ary 7, padlocked Respondent Company's building, prevent-ing continuation of the business.On January 10, Canter filed a voluntary petition in bank-ruptcy and, on that date, the court named Stanford G. Da-vis as receiver of Respondent Company's estate.' Respon-dent Company reopened for business under Davis. asreceiver, on January 12, 1977, with the same personnel, ex-cept that four of the five union employees, all of whom hadbeen laid off on or before December 18, 1976, were notrecalled to work.7Under the receivership, Lewis and RuthCanter resumed their former roles with the Company, withLewis Canter managing all aspects of the business for thereceiver. The business continued as before, serving the samecustomers and using the same equipment and essentiallythe same suppliers. This arrangement remained unchangedafter the appointment as Davis as trustee in bankruptcy onFebruary 23 and continued until March 16, 1977, when thecourt approved the purchase of the estate by John W. Wil-son, a partner in a local public relations firm. Approxi-mately 2 years before, Wilson's firm had offered to pur-chase Respondent Company from Canter, but had backedoff for financial reasons and, as Wilson testified, because ofthe existing union contract.During the Christmas holiday period of 1976, while Wil-son was patronizing Respondent's Company. Canter toldWilson that he knew there was going to be a sale of thebusiness and that if Wilson ever wanted to purchase it, thiswould be the time. Canter promised Wilson any assistancethat he might require and told Wilson of Respondent Com-pany's financial situation including its attached bank ac-count. Wilson soon expressed an interest. Thereafter. Wil-son and Canter met several times during which the sale ofthe business and Wilson's role as a prospective purchaserwere discussed.Canter testified that during these discussions, he told Wil-son that he felt that the latter could acquire the assets, in-ventory, and accounts receivable of the business for $9,500.When Wilson declared that he only had $4,500 at that time,Canter told him that his wife, Ruth Canter, had somemoney and suggested that they ask her to advance the addi-tional $5,000. Accordingly, Canter and Wilson did conferwith Ruth Canter, who agreed to put up $5,000 of her ownfunds, which sum she gave Wilson on March 12.9No written agreement was prepared to define the termsunder which Ruth Canter delivered the $5,000 to Wilson. Ifit was a loan, no interest rate or repayment schedule wasestablished. Canter testified that it was understood that hisI As noted, on February 23, 1977, Davis also became the trustee of theestate.7 The circumstances affecting the five union employees, who have beenalleged herein as discriminatees, will be considered below in a separate dis-cussion.s Wilson, whose race is material, unlike the Canters, is black. Wilson, whohas a college degree in the graphic arts, had worked in that field for severalyears before coming a member of a public relations firm. Through his firm,Wilson had been a customer of Respondent Company.'Although the Canters initially testified that the $5,000 was a loan, oncloser examination, Ruth Canter later averred that the sum represented aninvestment rather than a loan, and that it had been decided at the time thata new corporation would be formed to operate the business and that shewould be an owner.wite was to be a part of the business and that he would helpWilson to manage it while training Wilson to independentlyoperate the plant. Wilson's bid to purchase the estate ofRespondent Company for the price oft'$9,500 was approvedby the court on March 16,i' at which time Wilson tookpossession of the still unincorporated business.During the period of about 2 months. from January 7 toMarch 16, when Davis was receiver and later trustee, Can-ter, as noted, continued to run the business as before, usinghis former employees, except that only one laid off unitemployee, Frank Lugar, was recalled to operate the singlepress then being operated." Other nonunion employeeswere retrained and assigned to perfbrm jobs previouslyfilled by unit employees.On April 1, 1977, the Commonwealth of Pennsylvaniaapproved the charter of Century Printing, Inc., RespondentCorporation, formed to run the business of RespondentCompany. Of the 1,000 original shares of stock issued thatdate, Ruth Canter received 900 shares and Wilson was is-sued 100 shares. The Canters testified that they had madean original attempt to keep control of the Company andRuth Canter specifically related that she had advanced the$5.000 in an effort to salvage the business for which she andher husband had worked so long and hard, and to protecttheir investment.Nevertheless, the Canters and Wilson very soon decidedthat in order to attract more business, it would be necessaryfor Respondent Corporation to become minority-owned. Inthis way, the new corporation would be in a position toattract customers, who, in seeking Federal governmentalcontracts, would have to establish that they did a percent-age of their business with minority-owned firms. To do this,it was necessary that there be minority ownership of at least50 percent plus one share of the corporate stock. Accord-ingly, on April 4, 1977, Ruth Canter conveyed 401 of hershares to Wilson without payment by Wilson of any addi-tional consideration therefor. Again, except for a notationon the stock certificate transferring the shares to Wilson ofan obligation by him to pay a sum on money in return,2noadditional funds were exchanged, no written agreement wasexecuted, and no oral understanding was reached as to apayment schedule or for a rate of interest. However, Re-spondent Corporation thereafter publicly represented itselfas a minority-owned business and, thus, was able to obtainmajor concerns as customers, in addition to those previ-ously served by Respondent Company.''° Over the objections of a creditor bank. the court approved a private saleto Wilson." Lugar. who had been employed by Respondent Company as a pressmanassigned to the 2-color press, had been with the Company since 1953 andwas the most senior unit employee. Under circumstances which will be dis-cussed below. Lugar's employment at the plant ended on March 18, 1977.2 The face of the stock certificate giving Wilson the 401 shares bore thefollowing typewritten notation:These shares cannot be transferred except upon payment to Ruth L.Canter of the sum of $51.000 and proof of same given to the transferee.3 The parties stipulated at the hearing that Respondent Corporation hasperformed work for 86 customers, 51 of whom were former customers ofRespondent Company. Nine of the 10 largest customers of the prior Com-pany are now customers of the Corporation. Two of the largest customers ofRespondent Company are presently the two largest customers of RespondentCorporation. Eight of the 10 largest customers of the Corporation were for-merly customers of the Company.662 CENTURY PRINTING COMPANYAlthough Ruth Canter owns 49 percent of RespondentCorporation stock, she has remained inactive in the man-agement of the business, continuing her former job of oper-ating the typesetting computers. In so doing, since the for-mation of Respondent Corporation, she has received aweekly pay raise of $25 above what she earlier had receivedfrom Respondent Company. Lewis Canter, while on Re-spondent's Corporation's payroll, was compensated at thesame rate as his earlier weekly draw from RespondentCompany.Lewis Canter and Wilson, in their testimony, agreed thatafter March 16, when Wilson's purchase bid was approved,Canter, in consultation with Wilson. made most of the ma-jor decisions affecting the operation of the business, basedupon his principal experience. Accordingly, Canter testifiedthat after Wilson's takeover, he initially served as managerand salesman and principally decided upon the employeeassignments, rates of pay, and how the work previously per-formed by the unit personnel would thereafter be done.'After January 12, when the building was reopened, Canterbrought in technicians from the camera manufacturers totrain George Kanidis. a nonunit employee, for I month inthe use of their product, enabling him to replace the formerunit cameraman, Herman Baumgarten. Donald Vasbinder,a former unit employee who had stripped (assembled) nega-tives prior to their reproduction on metallic printing plates,was replaced, in part, by Canter and also by Greg Metecko,who, before mid-December, had worked outside of the unit.By the end of January 1977, Metecko, with the help ofCanter's training, was able to do Vasbinder's job indepen-dently. Union member Frank Lugar continued to run the30-inch press that had been the job of unit pressman CleonRichardson during the period when the Receiver-Trusteewas in charge, but Lugar left Respondent Company's em-ploy about 2 days after the approval of Wilson's purchasebid. Lugar was replaced by Tom Greene, a nonunit binderyemployee. Greene's bindery work was thereafter distributedamong other bindery employees. During the 2 months ofthe Receiver-Trusteeship, Canter hired a press helper and adriver. The press helper was terminated in June 1977 byCanter in consultation with Wilson, and the driver volun-tary left Respondent Corporation's employ in July to takeanother job. In May 1977, as a result of newspaper adver-tisements, pressman Michael Warnock was also hired byCanter. Later in 1977, a third pressman, William Powell,was hired by Wilson. In this manner, the work of the plantwas continued.Canter made all the basic decisions at the plant prior toJanuary 7, while the business was under his sole proprietor-ship, and, continued to do so while the Receiver-Trusteewas in charge, subject to Davis' approval. From March 16.until about June 1, Canter still had the major voice and, inpractice, was more in charge of the business than was Wil-son, ..hile the latter gradually gained in experience andcontrol. From the start, Wilson was involved in the finan-cial matters, and had custody of personnel matters, such asthe establishment of vacation and holiday policies, thegranting of time off, and disciplinary matters, while Canterwas principally engaged in the general operation of the14 After the plant resumed operations on about January 12, all nonbar-gaining unit employees ultimately were recalled, but, except for Lugar, theunion personnel were notplant. the training and assignment of employees. decidinghow the presses were to run. Both Canter and Wilsonworked in the plant 7 days a week while Canter sought toimpart his knowledge of the business. After June 1, the twomen continued to work long hours together, but Wilson wasbasically in charge of the entire business. On August 15.Canter left Respondent Corporation for a job with an out-side concern, and, since, returns to Respondent Corpora-tion's premises on 2 or 3 afternoons a week, as needed.Although Canter had not been compensated by Respon-dent Corporation since mid-August, on occasion when he isin the plant, during Wilson's absence. Canter will answerquestions from the production crew and attempt to resolveany difficulties.Bookkeeper Gottesman has continued to purchase sup-plies under Wilson, as she had before January 7.Apart from the foregoing services and assistance to Wil-son in acquiring and managing the business. Canter onJune 29, 1977. raised the sum of $500 which he loanedwithout interest to Respondent Corporation to enable it tomeet its payroll. This sum was repaid to Canter about 2months later. Canter also financially assisted RespondentCorporation by not cashing his last paychecks, issued be-tween July I and August 15. pursuant to an understandingwith Wilson that the checks would not be cashed unlessthere were sufficient funds. These checks were still unre-deemed at the time of the hearing.Respondent Corporation continued to do business at thepremises previously occupied by Respondent Company.which, as noted. are owned b the Canters, for which theCorporation paid the same rent as the sole proprietorship.Respondent Corporation uses the same telephone numberand printing equipment as did the Company, except thatWilson also has added another 30-inch press and a multilithpress. Two principal suppliers have been changed.Wilson testified that although the plant has been run inessentially the same way as before since he has been incharge. producing the same basic products, there has been aswing over to minority customers. While. at the time of thehearing, Respondent Corporation employed only two mi-nority members, it is Wilson's intent, noting the plant's in-ner city location. to gradually make it a source for minorityemployment.2. The alleged discriminatory dischargesCanter testified that on Friday, December 17, 1976, apayday. he called a meeting of his five union employees.Baumgarten. Lugar, Richardson, Diederich, and Vasbin-der. and announced that while he had work for them andthey could work, he had no way to pay them as the Unionhad attached Respondent Company's bank account.' Heasked if they would speak to the Union about releasing theaccount so that the Company could operate. None of theemployees replied to this request.',IS The hank account in the name of Respondent Company. as noted, hadbeen attached about 2 days earlier under the first levy ordered by the Unionand the funds."' Canter, in his tt,timony, explained that the approximately 10 nonunionemployees had not been called to this meeting as the smaller number ofunion employees constituted two-thirds of this payroll costs and as thenonbargaining unit employees were paid from a separate unfrozen bankaccount jointl\ owned by the Canters.663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCanter related that the unit employees did not appear forwork on the next business day, Monday. December 20. anddid not thereafter respond to his request that they intercedewith the Union with respect to the bank account." Canterrelated that he did not recall any of the unit employees towork after December 20, except for Lugar, because he waswaiting to hear from them as to their success in getting theUnion to release the bank account.Richardson, Vasbinder, Baumgarten, and Lugar directlycontradicted Canter's account, denying that any such meet-ing had taken place. Richardson testified that although De-cember 17 was his last day on the job, Canter had told himprivately 1 or 2 days before that there were no funds left topay him as they had been tied up and that Friday. Decem-ber 17, would be his last day of work,sDonald Vasbinder, who had been employed as a stripperand platemaker,'9related that he did not work for Respon-dent Company at all on December 17, as he had taken thatday off. Accordingly, his last day of work was on December16, on which date he was paid. However, in the late after-noon of December 18, he received a call at his home fromLewis Canter who told him not to come in as there was nowork and his attorney had told him to finish what workthere was and to close the plant. Canter said nothing toVasbinder about when he might come back to work and didnot ask him to attempt to have the Union release the Com-pany's bank account. When Vasbinder asked if he shouldfile for unemployment compensation, Canter replied that heshould.Vasbinder testified that the check he had received fromCanter on December 16 was no good and that 2 weekslater, he returned to the plant to ask Canter to redeem it.After Canter paid Vasbinder the amount due, he declaredthat he still did not know why the Union would not releasethe bank account. Vasbinder replied that he had no juris-diction over this. Again, no reference was made as to wherVasbinder, who with the others originally believed the lay-offs to be temporary, would return.Herman Baumgarten, a cameraman,20also testified thathis last day of work had been December 17. On the nextday, a Saturday, he received a telephone call from Canterwho said that he hated to tell Baumgarten this, but that hehad no work for him. Baumgarten could not remember hisresponse. With the others who testified, he denied Canter'saccount that there had been a meeting of unit employees onDecember 17."1 As matters developed, the Union, at Canter's request, released sufficientfunds from the attached bank account to meet the payroll for the unit forthat week, and, on its own initiative, also released moneys which would haveenabled the Company to meet the Christmas payroll for the following weekas well.' Richardson, who started with Respondent Company in April 1964, andwhose -F sic assignment had been to operate the single-color, 30-inch press.also had had experience with Respondent Company's 2-color press, an(t,consequently, was paid at the higher rate afforded to 2-color press operators.In February 1977, after his layoff, he telephoned the plant in response to anewspaper advertisement for a pressman that had been placed by Respon-dent Company. However, he did not call back when the employee of hisacquaintance who answered the telephone told him that Canter was not in atthe time.19 Vasbinder had been with Respondent Company since March 1967.20 Baumgarten had begun to work for Respondent Company in March1967.Frank Lugar testified that he did not report to work onDecember 20 because on the preceding Friday, December17, at 3:30 p.m., Canter had approached him at his workstation by the 2-color press and had told him that he had nowork. that the Union had frozen his bank account, and thathe was going to have a hard time paying his men. Cantercontinued that as Lugar had vacation time coming and theywere approaching the holidays. I.ugar should take off untilthe first of the year." Canter, in turn, expressed surprisethat his unit employees did not show up for work on De-cember 20 and Respondents, in their brief, referred to thisnonappearance as a work stoppage. Canter asserted thatnone of the unit men had been laid off and there was workin the plant for all to do, except that the funds to pay thesemen had been attached and it was necessary to have thesemoneys released before he could meet the unit payroll.Canter related that he had badly needed the services of apressman at the time and by Tuesday., December 21, hecalled Lugar, based on the latter's seniority, to help com-plete the work in the plant. Lugar replied that he had to getpermission from the Union before he could return, but,having received same, Lugar returned to the plant on aboutDecember 22.2However, none of the fringe benefits called for in thecollective-bargaining agreement, including contributions byRespondent Company to the various funds referred toabove, were afforded Lugar at any time after his return.Lugar was recalled to work again after the plant resumedoperations under the receiver on about January 12. Asnoted, after returning to the plant following the layoffs, Lu-gar no longer operated the 2-color press, but instead,worked the single-color, 30-inch press previously run byRichardson.In late February 1977. the Union began to picket theplant on an intermittent basis. Lugar testified that on Fri-day. March 18, he arrived at the plant, but was stoppedoutside by Charles Diederich, a picket who had been em-ployed by Respondent Company until December 17 as ahelper on the press. Diederich told Lugar that the bank-ruptcy had gone through, that as Canter was no longer as-sociated with the Company, there was no reason for him togo to work."Lewis Canter, from a plant window, observed the conver-sation between Diederich and Lugar and saw Lugar leavewithout coming to work. Canter, however, did not hearwhat was being said. Canter testified that that afternoon hecalled Lugar and asked why he did not come to work. Lu-gar had replied that he was tired of the harassment that hehad been getting from the union men and that he could not'' Although Lugar was described as a shop foreman in a listing of unitpersonnel received in evidence. the parties did not contend or seek to estab-lish at the hearing that he was a supervisor within the meaning of the Act.Accordingly. I make no such finding.22 The other union employees herein testified that at no time did the Unioninform them that they could not go back to work for Respondent Company.23 Although Lugar initially testified that Diederich also had informed himthat the benefits whi.n had been in effect had become null and void and thathe did not go back to work primarily because he would not be getting hisbenefits, Lugar subsequently denied that Diederich had said anything aboutthe benefits and that he did not then cross the picket line because he was"scared to death" of the men on the picket line.664 CENTURY PRINTING COMPANYtake it any more. It was too much for him and he was goingto go on unemployment.Respondent Company's nonunion employees remainedcomparatively unaffected. They continued to work until thebusiness was padlocked on January 7. and, after operationsresumed under the Receiver-Trustee, they' all were recalledto their jobs. Certain nonunit employees, as indicated, suchas Greene. Metecko, and Kanidis, were trained and as-signed to replace the laid off former union employees. How-ever, although they thereafter performed work covered bythe collective-bargaining agreement, they were not paid atthe levels specified in that contract, the equipment manningrequirements of the contract were not followed, and no con-tributions were made to the health and welfare, pension,and other funds in their behalf. Canter explained that theseemployees were afforded less compensation because theywere trainees.?5The principal factual conflict in this area is between thetestimony of Canter that at a meeting on December 17, theunion men were invited to continue working, but were toldthat unless they could intercede with the Union to obtainthe release of Respondent Company's bank account, hewould not thereafter be able to pay them, and the statementof the unit employees that they had been involuntarily andseparately laid off.To the extent that the testimony of these witnesses con-flicts with that of Canter, Canter is not credited as he wasan evasive witness who did not answer questions directly,and his testimony as to the events surrounding the layoffsappears improbable?Canter's expressed surprise at the unwillingness of hisunit men to work without pay is not convincing. Canter hadoptions as to which of his employees he would retain andpay from the joint bank account used to pay only the non-union personnel, and, faced with a need to operate underreduced circumstances, he could have kept some unit andnonunit personnel on the job so that most of the requiredskills would have been available. Instead, by his account, hetold only the union employees that their future compensa-tion, in effect, was hostage to their ability to have the bankaccount released. The nonunion employees, whose serviceswere no less basic, were left undisturbed and, with minimalinterruption, were still employed at the time of the hearing.It is not clear that the attachment of the bank account, inany event, would have required the layoff of the union men,per se, as the Union, after attaching the account, twice re-leased sufficient sums to enable the payroll to be met, thesecond time acting on its own initiative.It, therefore, is concluded, contrary to Canter, that thefive union employees were involuntarily laid off by Canter.1 Lar's son. Burt. who, since September 1976. had been employed con-tinuously by Respondent Company as a trainee pressman, did work onMarch 18, but, on his own initiative, did not thereafter come to work. BurtLugar had worked part-time and was not a union employee.21 The collective-bargaining agreement provided for apprenticeship bymutual consent.26 Had the employees tried to have the bank account released, as allegedlyrequested by Canter, they would not necessarily have been acting in theirown interest as the account had been attached to collect employer contribu-tions due on their behalf to their pension, health and welfare, and otherfunds, which constituted a significant part of their compensation.3. The disaffirmance of the collective-bargainingagreement and the conclusion of the bankruptcyproceedingOn February 23. 1977 Stanford G. Davis wrote the fol-lowing letter to Floyd Lamm, assistant to the president ofthe Union:The undersigned was appointed receiver in theabove-captioned matter by order of the BankruptcyCourt on January 10, 1977.You are hereby advised that any employment con-tract between Graphic Arts International Union, Local24 L. AFL-CIO-CLC, and Lewis Canter td/b/aCentury Printing Company which may have existedprior to the JanuarD10, 1977. filing of bankruptcy ishereby disaffirmed. The effecti',e date of this disaffir-mation shall be January 10. 1977.The union attorneys, by letter, dated March 3, 1977, re-plied as follows, noting that Davis' earlier letter had beenreferred for reply:At the first meeting of creditors on February 23.1977, the bankrupt testified that operations of his busi-ness were continuing and would continue until theconclusion of the sale of the equipment. He furthertestified that lithographic work was being performedby a pressman as well as by himself.Under the circumstances, where the bankrupt is con-tinuing to operate, and seeks to transfer the business asa going operation to the purchaser. we believe that theterms of the collecttive-bargaining agreement continueto be effective against the receiver, the trustee and thepurchaser.Although duly afforded the opportunity, the record hav-ing been left open for such purpose, the parties could notproduce evidence that the bankruptcy court thereafter hadruled on the receiver's retroactive repudiation of the collec-tive-bargaining agreement, or even that the Union, despiteits protest, had specifically called this matter to the court'sattention." Accordingly, it is found that the contract wasrejected expressly only by action of the Receiver-Trusteeand that the bankruptcy court has not separately ruled onsuch disaffirmance or whether this could be done retroac-tively.On June 28, 1977, the Union's president sent the follow-ing identical letters to Canter, d/b/a Respondent Com-pany, and to Respondent Corporation:As you know, Graphic Arts International Union.Local 24-L. has asserted in Court that you are boundby the terms of its Agreement with Lewis Canter, Thatassertion has been disputed in the Bankruptcy Court.Independently of that position, you are obligated tobargain with this Union over hours, wages and condi-tions of employment of your bargaining unit employ-ees.Please call me to arrange to meet.: Although the Union on about March 25, 1977. filed objections to Can-ter's discharge from his debts with the bankruptcy court on the ground thathe had been using the bankruptcy proceeding as a means of perpetrating afraud upon the Union and the plantiff funds, the court. on August 30. 1977,dismissed the objections to Canter's discharge in bankruptcy and grantedhim relief from his debts.665 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo reply was made to these letters by either recipient.Canter related that he did not reply to the letter sent to himbecause by the time it was received the business was Wil-son's responsibility. Wilson related it was his ultimate pur-pose to use the inner city facility as a place for minorityemployment and that as, in his view, the Union discrimi-nated in its membership policies against minority workers,he did not feel morally, socially, or legally bound to recog-nize the Union. No evidence was adduced to support Wil-son's statement concerning the Union's alleged policies inthis regard.B. Discussion and Concluding Findings1. The status of the Respondents as alter egosThe General Counsel and the Union, contrary to Re-spondents, contend that Respondent Corporation and itsimmediate predecessors, Wilson and the Receiver-Trustee,are alter egos of Respondent Company, or, at minimum.that they are Respondent Company's successors. These par-ties also assert that there was a continuing obligation on thepart of Wilson, the Receiver-Trustee and, now, RespondentCorporation to recognize and bargain with the Union onbehalf of the unit employees.Under the facts herein, it would appear that Respondentsare alter egos. Before January 7, Respondent Company wasentirely owned and operated by Lewis Canter. Canter re-mained the active management official in the period fromJanuary 12 to March 16, 1977, while Davis was in charge asthe Receiver-Trustee, acting as Davis' agent.In their testimony, the Canters admit that in anticipationof and during the bankruptcy proceeding, they undertookto protect their long-term investment in the business by at-tempting to retain control, and Lewis Canter was instru-mental in creating the arrangement whereby Wilson, underthe terms of a private sale, objected to by a creditor bank,became the successful purchaser of Respondent Company.In so doing, Canter used his inside information of the Com-pany's status, value, and his forthcoming voluntary bank-ruptcy petition to again interest Wilson in the purchase ofthe business, telling him that the business could be obtainedon terms far more favorable than in the past,8what itwould cost, and, forthwith, persuaded Ruth Canter to pro-vide most of the relevant amount. Canter, in short, usedWilson to help him engineer a court-approved resale of thebusiness to Canter's own immediate family.29Lewis Canter continued to have the principal voice in theoperation of the business from the time the court approvedthe sale on March 16, until June 1977, making the assign-ments and, in consultation with Wilson, establishing thewage and work schedules. Canter continued thereafter towork with Wilson 7 days a week until about 3 weeks before12 The record reveals that 2 years before, when Wilson first became inter-ested in the business, the purchase price was much higher and the Union'sstatus as bargaining representative was unchallenged.29 No evidence was adduced at the hearing that the bankruptcy court,when it approved the private sale of the business to Wilson, knew of RuthCanter's equity in the purchase price or of the agreement to thereafter giveher principal ownership while her husband continued to manage the busi-ness.the hearing in this matter, when he left to take another job.However, even after August 15, Canter continued to returnto Respondent Corporation's plant during free afternoonsto render gratuitous assistance.On the record herein, contrary to Respondents, I findthat the $5,000 advanced by Ruth Canter for the purchasewas not a loan, but, as she testified, was an investment. Noagreement, written or oral, had been reached with respectto a repayment schedule, and, in return therefore, she re-ceived the stock shares described.Respondents emphasize in their brief that within 3 daysafter the corporation was formed, Wilson became the ma-jority stockholder with the conveyance to him of 401 sharesof Ruth Canter's stock, and that, thereafter, principal own-ership no longer lay with either of the Canters. This, how-ever, is not consistent with the facts. In order to obtain thebenefits which the Canters and Wilson believed could beavailable to minority-owned business, these shares, repre-senting majority ownership, were then delivered to Wilson.However, contrary to the notation on the relevant stockcertificate that these shares could not be transferred exceptupon payment to Ruth Canter of $51,000, Wilson, 6 monthsafter receiving them, still had not paid anything in return.Again, there was no written or oral understanding govern-ing payment for these shares, and no interest rate on thecredit extended was established. As the language on thestock certificate marking the conveyance, on its face, pre-cludes transfer without payment of the sum shown, it isclear that the parties did not intend that title to the sharesshould irrevocably pass to Wilson until such time as hemight pay the stated purchase price, and that, meanwhile,Ruth Canter could reclaim title to and possession of the 401shares at her option.Even after Wilson undertook the active management ofRespondent Corporation in June, Lewis Canter continuedto render financial assistance to the enterprise. In late June,and, during his last month and a half with the corporation,to the time of the hearing, Canter did not cash his pay-checks as the corporation was short of funds.Noting, too, that Wilson and Respondent Corporationcontinued to operate the premises and had RespondentCompany, using, except for the union personnel in issue,substantially the same employees and equipment, producedthe same products for principally the same customers, paidrent to the same landlords, the Canters, and even used thesame telephone number, I find that Wilson and RespondentCorporation and Respondent Company both are alter egosof Respondent Company.3oNoting also that the Receiver-Trustee had taken over theoperation of Respondent Companys' business, whichthrough Canter, he continued to run almost exactly as be-" See Marquis Printing Corporation and Mutual Lithograph Company, 213NLRB 394 (1974); Ramos Iron Works Inc., and Rasol Engineering, 234NLRB 896 (1978); P.A. Hayes, Inc., and P.H. Mechanical Corp., 226 NLRB230, 236 (1976). Also see Crawford Door Sales Company, Inc., and CordesDoor Company, Inc., 226 NLRB 1144 (1976), where the Board noted that itgenerally has found alter egos status "where the ...enterprises have 'sub-stantially identical' management, business purposes, operation, equipment,customers and supervision, as well as ownership."666 CENTURY PRINTING COMPANYfore, I find that the Receiver-Trustee also was an alter egoof Respondent Company."'As the employing industry has remained the same, theform of the transfer is not controlling.2Accordingly, I findthat Davis, as the Receiver-Trustee; Wilson, as purchaser;and Respondent Corporation are alter egos and successorsof Respondent Company and that the intervening role ofthe Receiver-Trustee in the management of the business didnot serve to interrupt the contractual privity between theparties so as to affect the alter ego status of Wilson andRespondent Corporation.2. The alleged unlawful layoff of the unit employeesThe General Counsel and the Union contend that thefive unit employees were discriminatorily laid off and, ex-cept for Lugar, were not recalled to work because of theirunion membership and, as their employment was governedby the more costly terms of the collective-bargaining agree-ment, which Respondents did not care to meet. The Gen-eral Counsel argues that Lugar, too, was a victim of multi-ple discrimination in that, in December, he initially waslaid off unlawfully with others; upon recall, was not af-forded working conditions and benefits consistent with theterms of the union contract; and, further, that Lugar wasconstructively discharged on March 18, when after speak-ing to a picketing former unit member, he did not return towork.From the credited evidence, it has been found above thatin the period from about December 16 through 18, Respon-dent Company laid off all five unit employees against theirwishes and that their nonappearance for work on and afterDecember 20, contrary to Respondents' contention in theirbrief, did not result from a work stoppage. This conclusionis underscored by the Union's willingness. when requested,to give Lugar permission to go to work for RespondentCompany while the others were still on layoff. The Union'sdecision to picket the plant in late February 1977 consti-tuted nothing more than a belated protest of Respondents'discriminatory layoff and replacement of the union employ-ees, and was not a manifestation of the work stoppage.Upon the record herein, noting that only the union em-ployees were laid off and, except for Lugar, were not re-called, while the nonunion employees continued to workwithout appreciable interruption to the time of the hearing,the replacement of the unit employees with previously em-ployed and newly hired nonunion employees none of whomworked under the terms of the collective-bargaining agree-ment, in the context of Canter's testimony as to the highcost of meeting the contract's terms and of Wilson withrespect to his own disinclination to deal with the Union, Ifind that these employees were discriminatorily laid off and"i See Cagle's Inc., 218 NLRB 603. 604 (1975): Airport Limousine ServiceInc., etc., 231 NLRB 932, 934, fn. 2. Also see Marion Simcox, Trustee ofWagner Shipyard and Marina, Inc., and Stateside Service. Inc., d/b/a State-side Shipyard and Marina, Inc., 178 NLRB 516, 518 (1969), where the Boardnoted that it was not foreclosed from exercising junsdiction over trustees inbankruptcy or receivers and that the trustee in that matter was bound tohonor the predecessor's bargaining obligation.12 See Marquis Printing Corporation, supra at 401. where it was found thatthe successor was alter ego to the predecessor although the successor hadpurchased the assets from an intervening assignee for the benefit of creditors.denied recall because of their union membership and be-cause the cost of operating under the collective-bargainingagreement conflicted with Respondents' poor financial posi-tion.The Board made the following finding in Barwise Sheet-metal Co., nc-1.1The record clearly demonstrates that Respondents'motive in closing Respondent American's operationsand creating Barwise was to rid themselves of theunion and escape from being bound by ...the obliga-tions inherent in the collective-bargaining relationshipwith the Union.... Respondents may also have hadsome economic justification for their action, but that isno defense for outright discrimination prohibited bySection 8(a)(3).... The warning was clear; Respon-dent would no longer offer union work. This conductclearly establishes discrimination based on antiunionconsiderations in violation of Section 8(a)(3).The General Counsel, contrary to Respondents, contendsthat Lugar was constructively discharged when he left Re-spondents' employ on March 18. after his recall by Canter.In support of this assertion, the General Counsel arguesthat Lugar left his job only after being informed by a pick-eting former fellow employee that with the bankruptcy, thebenefits under the collective-bargaining agreement were nolonger applicable, and that Lugar, in his testimony, hadgiven this loss of benefits as the reason why he did not againreport to work. Respondents. of course, take the positionthat Lugar would not be entitled to backpaN after March18, in any event, as he quit at that time against the statedwishes of his employer.Lugar's testimony on this point is contradictory. Initially.Lugar did testify that the reason he did not go to work afterspeaking with Diederich, the picket, on the day in questionwas that Diederich had then told him that he would there-after be working without his contractual benefits and thathe did not wish to work under those circumstances. How-ever, on cross-examination. Lugar testified that Diederichhad not mentioned the matter of continuing benefits duringtheir brief encounter and that he had not gone to workbecause he was "scared to death" of the men on the picketline.'From the evidence, noting the testimony of Canter andWilson that they had not been applying the terms and con-ditions of the contract to employees working in unit jobssince the union employees were laid off in December. it isconcluded that Lugar had to know, from the time he re-ported back to work after his recall and during the 2months he remained on the job thereafter, that he was notworking under the terms of the union contract, that he wasnot receiving'all of his former benefits, and that his fellowunion employees, instead of being recalled, were being re-placed by nonunion personnel. In addition, his Union hadbeen picketing the plant since about February 23. There-fore, it does not appear that when he spoke with Diederichon March 18, Lugar would have been particularly surprisedto learn that he was not receiving the employment benefits" 199 NLRB 372 373.34 On cross-examination. Lugar testified that Diederich had merely toldhim that the bankruptcy had gone through. Canter was no longer associatedwith the Company, and that there was no reason for him to go to work.667 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformerly available to him so as to galvanize him into leav-ing his job. 1, therefore, credit Lugar's second account of hisMarch 18 talk with Diederich that the continuation ofbenefits had not been mentioned and that his immediatereasons for not entering the plant had been his fear of themen on the picket line?5Contrary to the General Counsel, I do not find thatLugar's departure from Respondent's employ on March 18resulted from a constructive discharge. While Respondents'conduct, found unlawful herein, may have created the con-ditions which brought about the picket line, Respondentscannot be held responsible for Lugar's belated decision toobserve it. As it is found that Lugar did not finally leaveRespondents' employ because the terms of the contractwere not being applied, because his fellow union employeeswere being replaced, or even because his Union had beenpicketing intermittently for several weeks, but because hefelt threatened by the pickets, and as there is no evidencethat Lugar thereafter joined the picketing, I find thatLugar's departure from Respondents' employ on March 18does not constitute a constructive discharge.C. The Alleged Unlasful Refusals To Bargain1. The appropriate unit; majority statusAs it has been found above that at all times materialherein Respondents were alter egos, and as the partiesagreed upon the basic unit description at the hearing, ithereby is concluded that the following unit is appropriatefor purposes of collective-bargaining within the meaning ofSection 8(b) of the Act.All lithographic production employees, includingpressmen, feeders, stripper platemen and cameramenemployed by the Respondents, or either of them, attheir Pittsburgh, Pennsylvania, facility, excluding alloffice clerical employees, professional employees,guards and supervisors, as defined in the Act, and allother employees?6It further has been found that Respondents and theUnion established a bargaining relationship and, throughRespondent Company, have been parties to the collective-bargaining agreement between the Union and the UnionEmployers' Printing Industry Association of Western Penn-sylvania, Inc., by virtue of a supplemental memorandumincorporating that agreement, signed by Lewis Canter onJune 20, 1975, to remain in effect until April 30, 1978.In Eastern Washington Distributing Company, Inc.," theBoard noted:The existence of a prior contract, lawful on its face, issufficient to raise a dual presumption of majority, first5 There is no evidence that any of the pickets had menaced Lugar byanything more than their presence.36 While the unit description found herein differs somewhat from the re-spective unit descriptions set forth in the collective-bargaining agreementand that alleged in the complaint, it draws upon the language of each andaccurately describes the job classifications employed by Respondents in theunit.37216 NLRB 1149, 1153. Also see Walter E. Heyman d/b/a StanwoodThriftmarl, 216 NLRB 852 (1975); Harold W. Hinson d/bl/a Hen HouseMarket No. 3, 175 NLRB 596 (1969), enfd. 428 F.2d 133 (8th Cir. 1970).that the Union had majority status when the contractwas executed and second that the majority continuedat least through the life of the contract. Following theexpiration of the contract, the presumption continues,and the burden of rebutting it rests, of course, on theparty who would do so.To rebut the foregoing presumption, then, Respondentsmust demonstrate either that the Union did not enjoy ma-jority support at the time of the refusal to bargain or thatthere was reasonable doubt based upon objective consider-ations for believing that the Union had lost its majoritystatus when bargaining was refused." However, the asser-tion of doubt must be raised in a context free of unfair laborpractices. In the instant case, it has been concluded that theUnion enjoyed actual support from all of the employees inthe bargaining unit as of mid-December, 1976, and anydiminution of this support can be traced directly to Respon-dents' unlawful layoff and replacement of all the union em-ployees.It, therefore, is found that Respondents, at no time mate-rial herein, had a good faith doubt as to the Union's major-ity status.2. The alleged 8(a)(5) violationsInherent in the General Counsel's position that Respon-dents, as alter egos, violated Section 8(a)(5) of the Act bywithdrawing recognition from and by thereafter refusing tobargain with the Union, although duly requested, is theproposition that Respondent Company did not meet theirbargaining obligation by failing and refusing to notify andbargain with the Union with respect to the layoff of the unitemployees: by unilaterally changing the terms and condi-tions of employment of Lugar and other employees as-signed to perform unit work after the plant resumed opera-tion in January 1977; by bargaining individually withLugar, after his recall, with respect to the terms of his em-ployment; and by failing to notify and bargain with theUnion about the effect of the sale of the business to Wilsonand Ruth Canter and, as intended by these purchasers, ulti-mately, to Respondent Corporation.In the Bell Company, Inc., etc.,39Administrative LawJudge Maloney, in his Board-approved decision noted that:It is well settled that, when an organized companygoes out of business, it has an obligation to notify thebargaining agent of its employees concerning its inten-tion and to bargain with the union regarding the effectsupon employees of its decision. The facts of this caseindicate fully that Bell did not notify the Union that itwas going out of business until after the event tookplace and that it did not afford the Union an opportu-nity to bargain with it concerning the effects of its de-cision on ...employees who were laid off. Withoutmore, such considerations would warrant the conclu-sion that Bell violated Section 8(a)(5) of the Act be-cause of this neglect of its duty to bargain.... 1 haveconcluded that Bell did not in fact go out of business3' Ibid Also see Impressions, Inc., 221 NLRB 389 (1975).59 225 NLRB 474, 482.668 CENTURY PRINTING COMPANYbut merely caused to be transferred its assets. its credit.its work in progress, and some of its employees toEndurall, who has continued essentially the same op-eration as its unionized ..predecessor.* ..* *... As found above, Endurall was and is an alter ego ofBell and, as such, is obligated to remedy all unfair la-bor practices committed by Bell and honor the con-tract which was in effect at the time of transition ofenterprise from a corporation to private proprietor-ship. Endurall's failure to do so is more than a simplebreach of contract. It amounts to a repudiation of acollective-bargaining relationship. and as such, consti-tutes a violation of Section 8(a)( I) and (5) of the Act.... See C & S Industries, Inc.. 158 NLRB 454 (1966).In the instant case, although the expiration date of themost recent collective-bargaining agreement had not yetbeen reached when Respondent Corporation took posses-sion, as will be discussed, the contracts' continued efficacywas affected by its earlier disaffirmance by the Receiver-Trustee. However. the responsibility of Respondents to con-tinue to recognize and bargain with the Union in the pre-sent case survived the contract and is not less than thatspecified in the Bell Company, Inc., supra. Respondents'failure to do so is violative of Section 8a)(5) and (I) of theAct.As the record also reveals that Respondents withdrewrecognition from the Union: unilaterally changed the termsand conditions of employment of Lugar after his recall; anddiscontinued contributions to the sickness and accidentfund, the disability and supplemental pension plan, and theeducational and training fund for Lugar and the four otherdiscriminatees; bargained individually with Lugar after hisrecall concerning the terms of his employment; and failedand refused to notify and bargain with the Union concern-ing the layoff of the unit personnel and the effects of thesale of the business to Wilson. it is concluded by each of theforegoing that Respondents, further violated Section 8(a)(5)and (1) of the Act.03. The applicability of the collective-bargainingagreement after disaffirmance by the Receiver-TrusteeThe General Counsel and the Union both contend, underdifferent theories. that Respondents further violated Section8(a)(5) of the Act by refusing to apply the collective-bar-gaining agreement after its formal repudiation by the Re-ceiver-Trustee.The General Counsel. in accepting the reasoning of theU.S. District Court in Carpenters Local Union No. 2746,United Brotherhood of Carpenters and Joiners of America,AFL C10 v. Turne' Wood Prodi,cts, Inc.41concedes thatthe Receiver-Trustee was within his authority in rejectingthe contract and that such disaffirmance may have beenproper until March 16. during the period of the bankruptcy.However, the General Counsel argues that, under the cir-4o Laramee's Transit, Inc.. 224 NLRB 56. 65 ( 1976). P A.4 Hlaes. Inc., e a.,226 NLRB 230, 236. The scope of these violations and their duration will beincluded below in the discussion of the remed)41 289 F.Supp. 143 I'. D Ark. 1968).cumstances of this case. Wilson and Respondent Corpora-tion, as alter egos, should be held responsible for assumingthe contract to avoid utilization of bankruptcy proceedingsto perpetrate a fraud that could enable Canter and Wilsonto rid themselves of an undesirable collective-bargaining re-lationship and union contract, while enabling them to oper-ate their business through a "dummy" entity after Canter'sdischarge from debt.The Union simply contends that under the bankruptcylaw, the Receiver-Trustee. by himself. did not have thepower to validly disaffirm the contract, and as the bank-ruptcy court did not specifically approve his action, it isinvalid.It now is established that a bankruptcy court itself maydisaffirm a collective-bargaining agreement, authorize a re-ceiver-trustee or debtor-in-possession to reject such anagreement at the time of appointment, or. absent prior au-thorization, subsequently ratify' such action.2The facts inthis case differ somewhat from cited cases. as here, there isno showing that the court, itself, had ever specifically ap-proved the Receiver-Trustee's rejection of the contract ei-ther by including such authority in the initial delegation ofauthority to Davis. or by express subsequent ratification. Italso is clear that the Union and its coplaintiff funds in thebankruptcy proceeding also did not call the matter to thecourt's attention or otherwise appeal the Receiver-Trustee'saction, although their attorney, upon receiving notice,wrote a letter of protest to the Receiver-Trustee.It is concluded fron the record herein that the Receiver-Trustee lawfully disaffirmed the collectire-hargainingagreement as of February 23. 1977. the date of his letter ofrepudiation to the Union. and that from that time. Respon-dents were not obliged to apply the terms of the collective-bargaining agreement to unit employees.1 The Receiver-Trustee's work was approved by the court when. over theUnion's objection, it discharged Canter from his debts. Da-vis. as an officer of the court. was vested with its authorityin administering the estate and his actions, unless set asideby the court or otherwise in conflict with law. are presump-tively valid. Accordingly., when the court discharged thebankrupt. it impliedly approved the Receiver-Trustee's con-duct. Although the Union argues that the repudiation ofthe contract is invalid because not specifically ruled on bythe court, it was the Union's failure to appeal the contractrejection to the court, where it already was a part, whichserved to prevent such consideration.The General Counsel's argument that the contract, al-though validly disavowed during the bankruptcy period,should, by operation of law, become revived and bindingupon Wilson and Respondent Corporation after March 16sale, is not tenable. Contrary to the General Counsel,though mindful of the different procedures under the Bank-ruptcy Act as indicated in his brief, it would still appearthat the right of the bankruptcy court, through its agents. todisaffirm the union contract of a bankrupt business existswhether it is contemplated that the business be continued42 Shopmens I.o,'al lr'non .¥o 455. International .4xssocialon of Bridge.Structural and Ornamental Iron H'orkers. .4 FL CIO .K'ein Steel Products.Inc.. 519 F.2d 698 (2d Cir. 1975;: Jersey Juniors, Inc.. 230 NLRB 329 (1977):Airport limousine Serice, Inc. e 231 NLRB 932 1977).4 Durand etc. v. .L.R B.. 296 F Supp. 1049 IW.D Ark. 1969).669 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor liquidated within a comparatively short period of timethereafter.4"Not less to the point. however, is that having found herethat the contract was lawfully rejected by the Receiver-Trustee as of February 23. and that his action in so doinghad been impliedly approved by the court. I cannot nowreconstitute and make binding the collective-bargainingagreement upon Respondents. Jurisdiction over that matterremains with the court.However, I do not find that the Receiver-Trustee couldvalidly disaffirm the collective-hargaining agreement, as hedid, retroactively. to January 10. but that he could do soonly as of the date in which he took such action February23. As was noted by Administrative Law Judge Pannier inhis Board-approved decision in Jerseyt Juniors, Inc(.,4"col-lective bargaining agreements remain in effect until suchtime as rejected by a bankruptcy court."Accordingly, noting also that the Receiver-Trustee is re-sponsible for violations of the Act occurring during his ad-ministration and that it is not appropriate to enable him toreduce his liability for such conduct by backdating his dis-affirmance. it is concluded that the collective-bargainingagreement and the obligations arising thereunder remainedin effect until February 23, 1977. 'The duty to recognize andbargain with the Union, of course, continued thereafter.YIV. i111t 1111( I )I t NIAR I Ai OR RA( 11(15 t UPON( ()NMI R( FThe activities of Respondents set forth in section III,above, found to constitute unfair labor practices occurringin connection with their operations described in section 1.above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.CON( lt.tSIONS (OF L.AW1. The Respondents. Canter: the Receiver-Trustee. Wil-son; and the Respondent Corporation, are employers en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Graphic Arts International Union. local 24 L. AFI,.CIO-CLC. is a labor organization within the meaning ofSection 2(5) of the Act.3. At all times material herein, all lithographic employ-ees, including all pressmen, feeders, stripper platemen, andcameramen employed by Respondents. or either of them, atRespondents' facility in Pittsburgh. Pennsylvania, exclud-ing all office clerical employees, professional employees.guard-, and supervisors, as defined in the Act. and all otheremployees, constitute a unit appropriate for the purpose of4 ('rpenter.s Local 'nion No 2746, et al .T'urne , Iod Produ-cts, Irn,supra; ShopmenS .local Unon No 455 v h Kevin Steel Pr,,du lis, Inc .1u4/ra:Airport Limousine Service, In-.. supra.45 230 NI.RB 329.4 Since. as noted, no evidence was offered to support Respondent's de-fense that no bargaining order should issue as the Union discriminatedagainst minorities in its membership policies no consideration will be givento this point. See hlurce'l lanu/aluring ('orp., 231 NLIRB 623 1977)collective bargaining within the meaning of Section 9(b) ofthe Act.4. At all times material herein, the Union has been theexclusive collective-bargaining representative of the em-ployees in the aforesaid unit within the meaning of Section9(a) of the Act.5. By refusing to continue to recognize and bargain withthe Union with respect to the terms and conditions of em-ployment of the employees in the above-described unit: byunilaterally changing such terms and conditions, includingthose relating to pay and contributions to the sickness andaccident fund, the disability and supplemental pension planand the educational and training fund: by bargaining in-dividually with employees with respect to the terms of theiremployment; and by failing and refusing to notify and bar-gain with the Union with respect to the layoff of the unitemployees and the effect of the sale of the business. Re-spondents, jointly and severally, have violated Section8(a)(5) and (I) of the Act.6. B laying off Donald Vasbinder ('leon Richardson,Herman Baumgarten. Charles Diederich, and Frank Lugar.in December 1976, because of their membership in and sup-port for the Union, Respondents thereby have discouragedmembership in a labor organization and, jointly and sever-ally. have engaged in unfair labor practices within themeaning of Section 8(a)(3) and (I) of the Act.7. The Respondent Receiver-Trustee did not engage inunfair labor practices within the meaning of Section 8(a)(5)and (I) of the Act by disavowing the collectie-bargainingagreement as of February 23, 1977.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. Except for the foregoing. Respondents have com-mitted no unfair labor practices.TmI Rn D>)Having found that Respondents have engaged in certainunfair labor practices, I will recommend that they be or-dered to cease and desist therefrom and to take certain affir-mative action designed to effectuate the policies of the Act.As Respondents unlawfully laid off Donald Vasbinder,Herman Baumgarten. ('leon Richardson, and C'harles Die-derich on the dates indicated above in December 1976. Ishall recommend that Respondents be ordered to offer eachof them full and immediate reinstatement, without preju-dice to their seniority or other rights and privileges. and toreimburse them for any loss of pay and other employeebenefits they may have suffered ' As I.ugar also was unlaw-ftully laid off in [December, but subsequently was recalled byRespondents and continued to work in the plant until hisresignation on March 18. 1977, it will be recommended thatlIugar be reimbursed for any loss of pay and other em-ployee benefits he may have suffered from December 20,1976. until he resigned his employment on March 18, 1977.Ilowever, Ilugar's backpay claims will be reduced by the" I he backpal periods lir Vasbiider Baumrngarten. )iederich. and Rich-ardsoin will begin December 20. 1976, the first working day after their lay-ofis. and continue until compliance with the ternms of this Order is achieved.Itowever. their respective claims will he olled during the period from Janu-ar, 7 to 12. 1977. shen the plant was not in operation as padlocked670 CENTURY PRINTING COMPANYamount of his earnings and other job-related benefits, if'any, afforded to him by Respondents during his period ofemployment with Respondent Company from December22. 1976, to March 18, 1977. less any earnings which mighthave been accrued during the period when the building waspadlocked. Backpay for the foregoing individuals and inter-est thereon shall be computed in the manner described inF. 145 Woolworth CompanY,.4and Florida Steel Corpora-lion."9I also will recommend that Respondents. upon request.be required to recognize and bargain with the Union con-cerning wage rates, pay. and all other terms and conditionsof employment to employees in the bargaining unit foundappropriate herein.'0In determining the remedial obligations of the Receiver-Trustee, it is noted that Davis was not in control of thebusiness during all of the events found unlawful herein. Thefive discriminatees had been unlawfully laid off before Da-vis' appointment by the court and Davis, as the Receiver-Trustee, had no voice in the management of the businessafter the sale to Wilson was approved. He could not realis-tically be held accountable for events which preceded orfollowed the date of his official connection with the busi-ness January 10 to March 16, 1977. Nonetheless, duringthe interval. Canter ran the plant as the Receiver-Trustee'sagent and could act only subject to his approval. Underagency principles, Canter's knowledge of matters relating tothe business was imputable to Davis.Accordingly. I find that the Receiver-Trustee, from Janu-ary 10, is chargeable with knowledge that the five unionemployees comprising the entire unit previously had beendiscriminatorily laid off and, except for Lugar, were beingunlawfully replaced during his administration. Also, whileDavis was in charge. the collective-bargaining agreementremained in disregard and the ahove-ftound unilateralchanges in the employment conditions of unit employeeswere perpetuated. As it is established that receivers andtrustees in bankruptcy are liable for unfair labor practices,I recommend that Davis be held jointly and seseralls withthe other Respondents for remedying those losses whichaccrued during the time of his tenure. The other Respon-dents, however, as parties principally responsible and as"90 NLRB 289 (1950)" 231 NilRB 651 (19771 See. generalls. I ts Plumbingn & Ilintg (Co. 138NLRB 716 (1962j·, See lJarmniei' TeansLi, In, supra at 66 Although Respondents' ulnlat-eral discontinuation of contributions t the above lunds, Iound .olatl'eherein, also parallels conduct underlying the 1975 consent judgment againstRespondent Co(mpan, on behalf of these funds. liahilit3under the ct com-mences only from I)ecember 20. 1976, when Respondent (ompan began itspattern of unlalful conduct. until ehruary 23. 1977. when the contract wasrepudiated he earlier clalis, of course. arose tinder the contract aind arenot based upon unlafhli unilateral changes or other conduct derogating theduts to hbargain The violations affecting the fund shoiuld be remedied bhrequiri,,g Respondents. jointis and se eralls. to make such contrilbitols tothe pension plan on behalf It Baumgarten. I Ugar. Richardson. )iederich.and Vasbinder from December 20 until Februars 23, and to make the dis-criminatees whole tor ans medical and hospital expenses incurred and i,thermonies due in that period as wouild hale hbeen pa.iable hlad the relevantsickness. accident and dsabilitN. and pension plans nder the ollective-bargaining agreement remained in effect t nder it. bargaining oblihhgatin.Respondents hould lso mlake whole the educaltional and training und fIorcontributions due or the tie union emplosees during Ihat periodl4irport L.tnlew ie Scre Je In ,ii ri. 4.S5 A e'll , .. Prdil t.In , uprialter egos are also jointly and severally accountable for rem-edying all of the unfair labor practices found herein fromDecember 20, including the continuing backpay obligationnoted above.Wilson. in addition to his responsibility for the acts of thecorporation, is personally liable under the circumstancesherein. jointly and severally for the entire remed\ as heinitially purchased and operated the business as a sole pro-prietorship, did not form Respondent Corporation until lat-er, and with Canter. was an active participant in eventsfound unlawful herein.Finall., Canter's prior discharge in bankruptcy does notpreclude the finding that he, too. is a party responsible forremedying the unfair labor practices herein.'tAs the unfair labor practices committed by Respondentsare of a character striking at the root of employees' rightssafeguarded bhy the Act, it will be recommended that Re-spondents cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.l!pon the foregoing findings of fact and conclusions oflaw, and upon the entire record. and pursuant to Section10(c) of the Act, I herebbissue the following recommended:ORDER"The Respondents Lewis Canter, d/b/a Centur. PrintingCompany: Stanford C. Davis, as the Receiver-rustee forLewis Canter. d/b/a Centur Printing Company: JohnWilson, db:/a Century Printing Company: and (centur5Printing, Inc., jointly and severally,. and their officers.agents. successors, and assigns. shall:1. Cease and desist rolil:(a) Refusing to recognize and bargain with (iraphic ArtsInternational Ulnion, I.ocal 24-1.. AI C(I C1.C. s theexclusive collective-bargaining representative of the em-ployees in the unit described belo, .concerning rtes ofpay, wages. hours of'clllploNnlent a llt other terms nd con-ditions of employ ment:All lithographic emiplo.eces, including all pressmen.feeders, stripper platemen and cameramen employ edby the Respondents or either of therr, at their facilityin Pittsburgh. Penns l\ antia excluding all office clericalemptployee, prolfssional employees. guards and super-visors, as defined in the Act. and all other emploees.(b) Ulnilaterall changing the terms aind conditions ofemployment in the above-described unit without first bar-gaining with the abhoe-named LUnion concerning such con-templated changes.(c) Dealing individually with ts unit emploees concern-ing their terms of emplomenl in derogation of their bar-gaining representalice.(d) Selling or otheruise transferring the assets of theirbusiness without first bargaining Lwith the nion about theeffects f such action." I th Pu/, bg and ltlog (stntr,, lorn 4-o ittoi. 142 NI RB 379( 196)hl." In the eent n excepl i re il ed a. pro- .dlc b Sec 1(12 46 t iehRules nd Regulhions ot Ithe Natlo.nal I.ahor Reltllons Boiard. Ihe iidings.conclusions. and recommenided ()rder herein hall. .Ls pros iled In Sec 102 48olf the Rules and Regultiuns. hbe .h,ptcd hb the Board nid beile Itsfindings. conclusi.ns .ind Order. andal .i tbeclion, thereto hall he deemedwaied lar all purposes671 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Laying off and replacing unit employees without firstbargaining with the Union with respect to such action.(f) Discouraging membership in the Union, or in anyother labor organization, by discriminatorily laying off itsunion employees or by discriminating in any other mannerwith respect to their hire or tenure of employment or anyother terms of conditions of employment.(g) Refusing to recall laid off employees and hiring otheremployees in order to get rid of the above-named Union.(h) In any other manner interfering with, restraining, orcoercing the employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain with GraphicArts International Union, Local 24-L, AFL-CIO-CLC, asthe exclusive representative of the employees in the afore-said appropriate bargaining unit, with respect to rates ofpay, wages, hours, and other terms and conditions of em-ployment, and embody in a written, signed agreement anyunderstanding reached.(b) Offer to Donald Vasbinder, Herman Baumgarten,Cleon Richardson, and Charles Diederich immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,discharging, if necessary, the present employees of Respon-dent Corporation, and make them and Frank Lugar wholefor any loss of earnings and other benefits they may havesuffered in the manner set forth in the section of this Deci-sion entitled "The Remedy."(c) Make whole the above-named discriminatees for anymedical and hospital expenses incurred and for other mon-eys which would have been payable under the sickness, ac-cident, and disability funds in the period from December20, 1976, to February 23, 1977, and make such payments tothe pension and educational and training funds as wouldbeen made in that period had Respondents not abrogatedthe collective-bargaining agreement.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(e) Post at their printing facility in Pittsburgh, Pennsyl-vania, copies of the attached notice marked "Appendix."4Copies of the said notice, on forms to be provided by theRegional Director for Region 6, shall, after being dulysigned by Respondents' representatives, be posted by Re-spondents immediately upon receipt thereof, and be main-tained by them for 60 consecutive days thereafter, in con-spicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondents to insure that such notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 6, in writing,within 20 days of the date of this Order what steps Respon-dents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedin all other respects.4 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nationallabor Relations Board."672